STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0618
VERSUS

TERRY FLANAGAN AUGUST 29, 2022
In Re: Terry Flanagan, applying for supervisory writs, 19th

Judicial District Court, Parish of East Baton Rouge,
No. DC-19-07451.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.

WRIT DENIED AS MOOT. The record of the Clerk of Court of
East Baton Rouge Parish shows the district court denied and
considered moot relator’s Request and Motion for Discovery,
Disclosure and Inspection; Motion to Suppress the
Identification; Motion for Bond Reduction; Motion for Disclosure
of Impeaching Information; Motion and Order for Production of
Reports; and “Motion to Order for Production of the
Police/Sheriff Incident Report of the Investigation,” on August
9, 2022.

PMc
GH

COURT OF APPEAL, FIRST CIRCUIT

A-Snf)

DEPUTY CLERK OF COURT
FOR THE COURT